DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 10, 12-13, 15-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iida et al. (JP 2000-297239, hereafter Iida)
	With respect to claim 1, Iida teaches a method of creating a pattern on a natural material of human or animal origin, (printing on eggshell, Abstract) the method comprising the following steps: a) providing the natural material of human or animal origin, wherein the natural material comprises at least one external surface comprising calcium carbonate; (eggshell, Abstract) b) providing a liquid treatment composition comprising at least one acid (par. 26) and c) applying the liquid treatment composition onto the at least one external surface of the natural material to form the pattern. (Abstract, par. 1, 26)
	With respect to claim 2, Iida teaches wherein the natural material is selected from the group consisting of a reptile eggshell, a bird eggshell, a monotreme eggshell, a tooth, a bone, a 
	With respect to claims 3 and 16, although Iida does not explicitly discuss the amount of calcium carbonate in an eggshell, this would have been an inherent feature of said eggshell.
With respect to claim 4, Iida teaches the at least one acid is selected from the group consisting of hydrochloric acid, sulphuric acid, sulphurous acid, phosphoric acid, citric acid, oxalic acid, acetic acid, formic acid, sulphamic acid, tartaric acid, phytic acid, boric acid, succinic acid, suberic acid, benzoic acid, adipic acid, pimelic acid, azelaic acid, sebaic acid, isocitric acid, aconitic acid, -propane-1,2,3-tricarboxylic acid, trimesic acid, glycolic acid, lactic acid, mandelic acid, acidic organosulfur compounds, acidic organophosphorus compounds, HS04, H2PO4- or HP042-, being at least partially neutralized by a corresponding cation selected from Li+, Na+, K+, Mg2+ or Ca2+, and mixtures thereof. (phosphoric acid, par. 26)
	With respect to claim 5, Iida teaches the liquid treatment composition further comprises a surfactant, an ink, a dye, fluorescent dye, a phosphorescent dye, an ultraviolet absorbing dye, a near infrared absorbing dye, a thermochromic dye, a halochromic dye, metal ions, transition metal ions, magnetic particles, or a mixture thereof. (ink, Abstract)
	With respect to claim 7, Iida teaches the pattern is a one-dimensional bar code, a two-dimensional bar code, a three-dimensional bar code, a security mark, a label, a number, a letter, an alphanumeric symbol, a logo, an image, a shape, a design, a braille marking, or a combination thereof. (label, par. 2)
	With respect to claim 8, Iida teaches the liquid treatment composition is applied by spray coating, inkjet printing, offset printing, flexographic printing, screen printing, plotting, contact stamping, rotogravure printing, spin coating, reverse gravure coating, slot coating, curtain coating, slide bed coating, film press, metered film press, blade coating, brush coating and/or a pencil. (Inkjet printing, Abstract)

With respect to claim 12, Iida teaches the pattern differs from the at least one external surface in surface roughness, gloss, light absorption, electromagnetic radiation reflection, fluorescence, phosphorescence, magnetic property, electric conductivity, whiteness and/or brightness. (This must be true for any visible marking)
	With respect to claim 13, Iida teaches the pattern comprises a security feature and/or a decorative feature and/or a labelling. (label, par. 2)
With respect to claim 15, Iida teaches a tactile application, braille application, labelling application, security application, an overt security element, a covert security element, microlettering, a micro image, a decorative application, an artistic application, a visual application, or a packaging application, comprising an effective amount of the natural material according to claim 10.
	With respect to claim 18, Iida teaches the liquid treatment composition is applied by inkjet printing or spray coating. (inkjet printing, abstract)
	With respect to claim 19, Iida teaches the security feature and/or decorative feature and/or labeling are selected from the group consisting of one- dimensional bar code, a two-dimensional bar code, a three-dimensional bar code, a security mark, a label, a number, a letter, an alphanumeric symbol, a logo, an image, a shape, a design, and a combination thereof. (label, par. 2)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida.
	With respect to claims 6 and 17, Iida teaches all that is claimed, as in the above rejection, except for teaching the amount of acid in the liquid treatment composition. However, because Iida discusses that the acid is used to modify the conductivity of the ink, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the optimum amount of acid would vary dependent upon the desired level of conductivity and therefore could best be determined through routine experimentation.

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida in view of Bollström et al. (US 2018/0056690, hereafter Bollstrom)
With respect to claim 9, Iida teaches all that is claimed, as in the above rejection, except wherein the method further comprises a step d) of applying a protective layer and/or a printing layer above the pattern.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Iida to include printing a protective layer, as taught by Bollstrom, in order to better preserve the visibility of the printed pattern.
With respect to claim 11, Iida teaches all that is claimed, as in the above rejection, except wherein the pattern is a hidden pattern, which is invisible when viewed at a first angle relative to the at least one external surface of the natural material, and visible when viewed from a second angle relative to the at least one external surface of the natural material.
Bollstrom teaches a method of printing a hidden pattern, which is invisible when viewed at a first angle relative to the at least one external surface of the natural material, and visible when viewed from a second angle relative to the at least one external surface of the natural material.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Iida to include printing a hidden pattern, as taught by Bollstrom, in order to provide a pattern which is not readily visible to preserve the aesthetic value of the original material.

Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida in view of Gramlich. (US 7,003,909)
With respect to claims 14 and 20, Iida teaches all that is claimed, as in the above rejection, except wherein the pattern is a tactile pattern that is a braille marking.
	Gramlich teaches printing a braille marking on an eggshell. (col. 2, lines 27-40)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Iida to include printing a braille marking, as taught by Gramlich, in order to provide a marking that can be distinguished by touch instead of by sight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,167,990 and US 2017/0015852 teach methods of creating a pattern having similarities to the claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/Primary Examiner, Art Unit 2853